 



 

Exhibit 10.30

 

Execution

Version

 

CONSULTING AGREEMENT AND GENERAL RELEASE

 

Miller Industries, Inc. and J. Vincent Mish (“Consultant”) do hereby enter into
this Consulting Agreement and General Release (“Consulting Agreement”) and agree
as follows:

 

1.           Retirement. Consultant’s retirement from employment with Miller
Industries, Inc. and all subsidiaries of Miller Industries, Inc. (collectively,
the “Company”) is effective December 31, 2016 (“Retirement Date”). As of
Consultant’s Retirement Date, Consultant will have no further duties and
responsibilities and will no longer be authorized to transact business or incur
any expenses, obligations, or liabilities on behalf of the Company. However, as
consideration for the payments in Section 2(a), for a period of twenty-four (24)
months following the Retirement Date, Consultant agrees to be available during
normal business hours as reasonably requested by the Company to provide advice
and assistance to the Company on the orderly transition of Consultant’s duties
to his successor and on special projects, and to otherwise perform such services
as may be reasonably requested by the Company. If the Company wishes for the
Consultant to provide consulting services for any period after 2018, the
Consultant shall be paid at a rate of $300.00 per hour for those additional
hours.

 

2.           Post-Retirement Benefits. In exchange for Consultant’s executing
and not revoking this Agreement and abiding by its terms, the Company will
provide Consultant the following payments:

 

a.           Company will pay Consultant ten thousand dollars ($10,000) per
month for a period of twenty-four (24) months following the Retirement Date (for
an aggregate amount of two hundred forty thousand dollars ($240,000)), less
required withholdings (“Consulting Pay”). The Consulting Pay will be paid to
Consultant incrementally on the Company’s normal payroll dates commencing on the
first (1st) payroll date following the Retirement Date and ending approximately
twenty-four (24) months later, provided that no payment shall be made until the
Effective Date as provided in Section 14 below.

 

b.           Consultant’s group health insurance coverage will terminate on
December 31, 2016. Consultant will not be eligible to participate in any benefit
plans and will not be eligible to accrue vacation or participate in or receive
any other employment benefits after his Retirement Date, provided that this will
not effect in any manner his rights in his vested accounts in the Company 401(k)
plan. Consultant confirms that he holds no outstanding equity awards from the
Company.

 

c.           The Company will reimburse Consultant for business expenses
reasonably required to enable him to perform services hereunder in accordance
with the Company’s regular policies for business expense reimbursement.

 

 

 

 

3.           No Consideration Absent Execution of this Consulting Agreement.
Consultant acknowledges and agrees that the Consulting Pay described above (i)
is given to Consultant in exchange for Consultant’s executing and not revoking
this Agreement and for abiding by its terms, (ii) is not required by any
agreement between the Company and Consultant including without limitation the
Employment Agreement dated December 30, 2008, as amended, which Consultant
confirms terminated pursuant to its terms in October 2015, or under the
Company’s policies and procedures, and (iii) constitutes value to which
Consultant is not already entitled. Consultant further acknowledges that
Consultant is not entitled to any other payments or benefits under any other
employment, incentive, bonus or severance plan, agreement or arrangement.
Regardless of whether Consultant executes this Agreement, Consultant will
receive Consultant’s regular pay through Consultant’s Retirement Date.

 

4.           Consultant Acknowledgements.  Consultant hereby represents and
warrants that, as of the date of this Agreement, Consultant is not aware of any
violations of any applicable federal, state or local laws or regulations
committed by Consultant or by other employees of the Company that occurred
during Consultant’s employment.  Consultant further represents and warrants
that, as of the date of this Agreement, Consultant is aware of no liabilities,
obligations or claims (absolute, accrued, fixed or contingent, matured or
unmatured, or otherwise), including liabilities, obligations or claims that may
become known or which arise only after the date of this Agreement and that
result from actions, omissions or occurrences of Consultant, that Consultant has
not disclosed to the Company. 

 

5.           Nondisparagement. Consultant agrees not to make any oral or written
statement or take any other action that disparages or criticizes the Company or
its management or practices, damages the Company’s good reputation, or impairs
its normal operations. Consultant understands that this nondisparagement
provision does not apply on occasions when Consultant is subpoenaed or ordered
by a court or other governmental authority to testify or give evidence and must,
of course, respond truthfully, to conduct otherwise protected by the
Sarbanes-Oxley Act, or to conduct or testimony in the context of enforcing the
terms of this Agreement or other rights, powers, privileges, or claims not
released by this Agreement.  Consultant also understands that the foregoing
nondisparagement provision does not apply on occasions when Consultant provides
truthful information in good faith to any federal, state, or local governmental
body, agency, or official investigating an alleged violation of any
antidiscrimination or other employment-related law or otherwise gathering
information or evidence pursuant to any official investigation, hearing, trial,
or proceeding. 

 

6.           Confidentiality. Consultant agrees that Consultant will not copy,
remove, or in any way use, disclose or give to others any of the Company’s
“Confidential Information.” The Company’s “Confidential Information” consists of
information, regardless of form, relating to the Company's customers, operation,
finances, or business that derives economic value, actual or potential, from not
being generally known to others, and is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy or confidentiality.
Consultant acknowledges that during the course of Consultant’s relationship with
the Company, Consultant has learned important Confidential Information related
to the Company’s Business (as defined below). Consultant also acknowledges that
such Confidential Information is not generally available to the public and
includes, but is not limited to, information, whether or not in writing, about
the Company’s actual or potential customers (e.g., names, contacts,
requirements, nature of accounts, terms, rates and prices, and costs),
operations (e.g., development, manufacturing, marketing, and servicing
processes, techniques, methods, and plans), and finances and business (e.g.,
information regarding personnel; current and potential supply sources;
availability and cost of supplies and materials; and financial data relating to
projected and historical sales, income, expenses, profits, and general financial
standing).

 

 2 

 

 

Consultant acknowledges that a breach or threatened breach of the terms of this
confidentiality provision by Consultant would result in material and irreparable
injury to the Company, and that it would be difficult or impossible to establish
the full monetary value of such damage. Therefore, the Company shall be entitled
to injunctive relief in the event of Consultant’s breach or threatened breach of
any of the terms contained in this provision concerning Confidential
Information.

 

These confidentiality undertakings shall survive the termination of any other
arrangements in this Agreement. Any confidentiality agreements or other
agreements containing restrictive covenants that Consultant signed at the outset
of Consultant’s employment with the Company or any of its predecessors and/or
during Consultant’s employment with the Company or any of its predecessors shall
remain in full force and effect according to their terms after Consultant’s
Retirement Date. To the extent the confidentiality provisions in this Agreement
are more protective of the Company’s Confidential Information than the
confidentiality agreement Consultant signed at the outset of Consultant’s
employment or during Consultant’s employment with the Company or any of its
predecessors, the more protective provisions of this Agreement shall govern.
Notwithstanding the foregoing, notice is hereby provided that, in accordance
with the Defend Trade Secrets Act of 2016, Consultant is immune from liability
and shall not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret (as that term is defined
in the Defend Trade Secrets Act of 2016) that is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney if such disclosure (a) is made solely for the purpose of
reporting or investigating a suspected violation of law or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

 3 

 

 

7.           Release of Claims. Except for any claims Consultant may have for
workers’ compensation benefits, unemployment compensation benefits, or vested
retirement benefits (which are not released by this Agreement) and in further
consideration of the payments the Company has agreed to provide Consultant,
Consultant does hereby release and forever discharge the Company and its
predecessors, successors, and assigns, and all of their present and former
officers, directors, employees, benefit plans and programs, agents,
shareholders, attorneys, trustees, and Consultants (hereinafter collectively
referred to as the “Releasees”) from any and all claims, liabilities,
agreements, damages, losses, or expenses (including attorney’s fees and costs
actually incurred) of any nature whatsoever, whether known or unknown, that
Consultant has, may have had, or may later claim to have had against any of them
for personal injuries, losses or damage to personal property, breach of contract
(express or implied), breach of any covenant of good faith (express or implied),
or any other losses or expenses of any kind (whether arising in tort or contract
or by statute) resulting from anything that has occurred prior to the date
Consultant executes this Agreement (hereinafter “Claim” or “Claims”). This
release includes, but is not limited to, any Claims for back pay, liquidated
damages, compensatory damages, or any other losses or other damages to
Consultant or Consultant’s property resulting from any claimed violation of
local, state, or federal law, including, for example (but not limited to),
claims arising under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq. (prohibiting discrimination on account of race, color, religion,
sex, or national origin); the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621 et seq. (prohibiting discrimination on account of age); 42 U.S.C. §
1981; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.
(prohibiting discrimination on account of disabilities); Title II of the Genetic
Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq.
(prohibiting discrimination on account of genetic information); the Uniformed
Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4301 et
seq.; the Consultant Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et
seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et
seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the
Tennessee Human Rights Act, Tenn. Code Ann. § 4-21-101 et seq.; the Tennessee
Equal Pay Law, Tenn. Code Ann. § 50-2-201 et seq.; the Tennessee Handicap
Discrimination Law, Tenn. Code Ann. § 8-50-103 et seq.; the Tennessee
Occupational Safety and Health Act, Tenn. Code Ann. §§ 50-3-409 & 50-3-2012; the
Tennessee Whistleblower Protection Law, Tenn. Code Ann. § 50-1-304; and any
other Claims under federal, state, or local statutory or common law. The
foregoing release of Claims expressly includes a waiver of any right to recovery
for the Claims released herein in any and all private causes of action and/or
charges and/or in any and all complaints filed with, or by, any governmental
agency and/or other person or tribunal. This Agreement does not, however, waive
rights or claims that may arise after the date Consultant signs it below.

 

For the purpose of implementing a full and complete release and discharge of the
Releasees, Consultant expressly acknowledges that this Agreement is intended to
include in its effect, without limitation, all Claims that Consultant does not
know or suspect to exist in Consultant’s favor at the time of execution hereof,
and that this Agreement contemplates the extinguishment of any such Claim or
Claims. Consultant expressly waives and relinquishes all rights and benefits
that Consultant may have under any state or federal statute or common law
principle that would otherwise limit the effect of this Agreement to Claims
known or suspected prior to the date Consultant executes this Agreement, and
does so understanding and acknowledging the significance and consequences of
such specific waiver.

 

Consultant understands that by executing this Agreement, Consultant is giving up
any claims Consultant may have at that time against the Releasees for such
things as employment discrimination and wrongful discharge, among others,
regardless of whether Consultant had ever asserted such claims before
Consultant’s execution of this Agreement and regardless of whether Consultant
knew Consultant had such claims before Consultant’s execution of this Agreement.
Consultant is not, however, giving up any claims against the Releasees that are
expressly excluded from the scope of this “Release of Claims” provision, and
Consultant is not giving up any rights or claims based on events (such as
actions by the Releasees) that occur after Consultant executes this Agreement.

 

 4 

 

 

8.           Promise Not to Sue About Claims That Have Been Released. Consultant
agrees that, except to the extent such right may not be waived by law,
Consultant will not commence any legal action or lawsuit or otherwise assert any
legal claim seeking relief for any Claim released or waived under the Release of
Claims provision above. This “agreement not to sue” does not, however, prevent
or prohibit Consultant from seeking a judicial determination of the validity of
Consultant’s release of Claims under the Age Discrimination in Employment Act
(“ADEA”). In addition, nothing contained in this Agreement limits Consultant’s
ability to file an administrative charge or complaint with the Equal Employment
Opportunity Commission, the Department of Labor, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”), but Consultant will have no right to recover
damages or obtain individual relief of any kind in any such proceeding with
respect to Claims released or waived by this Agreement. This Agreement does not
limit Consultant’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company, and does not limit Consultant’s right to receive
an award for information provided to any Government Agencies in connection with
any such investigation or proceeding.

 

9.           Consequences of Breach. Consultant agrees that Consultant will
indemnify and hold the Releasees harmless from any loss, cost, damage, or
expense (including attorneys’ fees) incurred by them arising out of Consultant’s
breach of any portion of this Agreement. Consultant also understands that
Consultant’s entitlement to and retention of the benefits the Company has agreed
to provide Consultant herein in exchange for Consultant’s executing, not
revoking, and abiding by this Agreement are expressly conditioned upon
Consultant’s fulfillment of Consultant’s promises herein, and Consultant agrees,
to the extent permitted or required by law, immediately to return or repay the
amounts Consultant has received from the Company in consideration for this
Agreement in excess of one hundred dollars ($100.00) upon Consultant’s breach of
any provision of this Agreement. For the purposes of this paragraph, a
subsequent legal challenge to the validity of Consultant’s release of Claims
under the Age Discrimination in Employment Act (ADEA) in this Agreement will not
be considered a breach of this Agreement; provided, however, that the benefits
paid to Consultant under this Agreement may serve as restitution, recoupment,
and/or setoff in the event Consultant prevails on the merits of such claim.

 

10.         Non-Admission. This Agreement shall not in any way be construed as
an admission by the Company that it has acted wrongfully with respect to
Consultant or any other person, or that Consultant has any rights whatsoever
against the Company.

 

11.         Severability. The provisions of this Agreement, and all portions
hereof, are severable, and if any provision, or any portion of any provision, of
this Agreement is held to be illegal, invalid or unenforceable by a court or
agency of competent jurisdiction, the remaining terms shall remain in full force
and effect.

 

12.         Consideration Period. Consultant has twenty-one (21) days to
consider this Agreement. Because the arrangements discussed in this Agreement
affect important rights and obligations, Consultant is advised to consult with
an attorney before Consultant agrees to the terms set forth herein. If
Consultant decides to accept the benefits offered herein, Consultant must sign
this Agreement no later than the twenty-first day after Consultant’s receipt of
the Agreement and return it promptly to the Company (Attn: Frank Madonia,
General Counsel, Miller Industries, Inc., 8503 Hilltop Drive, Ooltewah,
Tennessee 37363, Fax number: 423-238-7233). If Consultant does not wish to
accept the terms of this Agreement, Consultant does not have to do anything.

 

 5 

 

 

13.         Revocation Rights. For a period of up to and including seven (7)
days after the date Consultant signs this Agreement, Consultant may revoke it
entirely. No rights or obligations contained in this Agreement shall become
enforceable until the end of the seven-day revocation period. If Consultant
decides to revoke the Agreement, Consultant must deliver to the Company
(Attention: Frank Madonia at the address or facsimile number provided above) a
signed notice of revocation on or before midnight of the last day of this
seven-day period. Upon exercise of Consultant’s right of revocation, this
Agreement shall be cancelled and void, and neither Consultant nor the Company
shall have any rights or obligations arising under it.

 

14.         Effective Date. This Agreement shall become effective (the
“Effective Date”) on the eighth day after the date Consultant executes it below,
unless it is earlier revoked by Consultant pursuant to the provisions set forth
in the “Revocation Rights” section of this Agreement. Notwithstanding Section
2(a) above, no payment of Consulting Pay shall be payable to Consultant until
the Effective Date, and any payment that would otherwise have been due prior to
the Effective Date shall be held and paid on the first payroll date after the
Effective Date.

 

15.         Section 409A. This Agreement will be construed and administered to
preserve the exemption from Section 409A of the Internal Revenue Code of 1986,
as amended, and any related regulations or other guidance promulgated with
respect thereto (“Section 409A”) of payments that qualify as a short-term
deferral and payments that qualify under the exception for separation pay. If
any payment is subject to Section 409A, it is intended, and this Agreement will
be so construed, that such payment shall comply with the provisions of Section
409A so as not to subject Consultant to the payment of interest and additional
tax that may be imposed under Section 409A. Consultant and Company agree that
the expected level of services to be provided by Consultant after the Retirement
Date will be low enough that the Retirement Date shall constitute the date of
Consultant’s “separation from service” as such term is defined in Section 409A.
Each payment under paragraph 2 above shall be deemed a separate payment within
the meaning of Section 409A. Consultant hereby agrees that the Company has made
no representation as to the tax treatment of the compensation provided pursuant
to this Agreement and that Consultant is solely responsible for all taxes due
with respect to such compensation.

 

16.         Titles and Choice of Law. Titles included in this Agreement are for
reference only and are not part of the terms of this Agreement, nor do they in
any way modify any terms of the Agreement. This Agreement shall be interpreted
and governed by the law of the State of Tennessee.

 

17.         Acknowledgments. If the terms of this Confidential Consulting
Agreement and General Release correctly set forth the agreement between the
parties, please so indicate by signing in the appropriate space below.
CONSULTANT’S SIGNATURE WILL BE AN ACKNOWLEDGMENT THAT NO OTHER PROMISE OR
AGREEMENT OF ANY KIND HAS BEEN MADE TO CONSULTANT BY THE COMPANY TO CAUSE
CONSULTANT TO EXECUTE THIS AGREEMENT, THAT CONSULTANT HAD AT LEAST TWENTY-ONE
(21) DAYS TO REVIEW THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY OR OTHER
PERSON OF CONSULTANT’S CHOOSING ABOUT ITS TERMS BEFORE SIGNING IT, THAT THE ONLY
CONSIDERATION FOR CONSULTANT’S SIGNATURE IS AS INDICATED ABOVE, THAT CONSULTANT
FULLY UNDERSTANDS AND ACCEPTS THIS AGREEMENT, THAT CONSULTANT IS NOT COERCED
INTO SIGNING IT, AND THAT CONSULTANT SIGNED IT KNOWINGLY AND VOLUNTARILY BECAUSE
IT IS SATISFACTORY TO CONSULTANT.

 

 6 

 

 

Company

 

Miller Industries, Inc.

 

/s/ Frank Madonia   December 2, 2016 By:   Frank Madonia       Executive Vice
President       & General Counsel    

 

I have carefully read the above Consulting Agreement and General Release,
understand the meaning and intent thereof, and voluntarily agree to its terms as
of the date set forth below.

 

Consultant

 

/s/ J. Vincent Mish   December 23, 2016 J. Vincent Mish    

 



 7 

